 

 

 

 

 

 

 

 

U.S. DISTRICT Oe TEXAS
RTHERN DISTRICT OF
IN THE UNITED STATES DISTRICT tout FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
FEB - 6 2019
LARRY BUCHANAN, §
TDCJ-CID No. 01556637, § CUERK, U.S. DISTRICT COURT
§ By Dem
Plaintiff, § e _ Demy
§
V. § 2:17-CV-247-Z
§
PHYLLIS LARUE, et al., §
| §
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff LARRY BUCHANAN, acting pro se and while a prisoner incarcerated in the
Texas Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to Title 42, United States Code, Section 1983 complaining against the above-referenced
defendant and has been’ granted permission to proceed in forma pauperis. For the following
reasons, Plaintiff's civil rights Complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

same standards will support dismissal of a suit brought under any federal law by a prisoner

 

| A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991),
PLAINTIFF’S CLAIMS

By his Complaint, Plaintiff argues that his medical restrictions were removed by a physical
in retaliation for the filing of grievances. Further, Plaintiff argues that he has been denied adequate
medical treatment through the deliberate indifference of the doctors and medical staff on his unit.
Plaintiff indicates that in May of 2013, he was obligated to file grievances against the medical staff
at his unit based on not receiving proper medication. Plaintiff argues that the loss of his medical
restriction is a retaliation for these grievances.

ANALYSIS

It is well-established that prison officials may not retaliate against an inmate because that
inmate exercised a right guaranteed to him under the constitution. See Woods v. Smith, 60 F.3d
1161, 1164 (Sth Cir. 1995), cert. denied, 516 U.S. 1084 (1996). To state a claim of retaliation, a
prisoner must allege facts that establish (1) he exercised a specific constitutional right, (2) the
defendant had the intent to retaliate against him for his exercise of that right, (3) a retaliatory
adverse act occurred, and (4) causation. /d. Plaintiff fails to state a non-conclusory retaliation
claim. He alleges that he suffered retaliation for exercising his right to file a grievance. The

retaliatory adverse act complained of is denial of medical care through deliberate indifference to

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”).

 
his medical needs. However, Plaintiff fails to state any facts that indicate that the removal of his
medical restriction was retaliatory in nature. Rather, the attached grievances and medical records
indicate that the removal of his medical restriction was a medical decision based on testing.
Plaintiffs mere belief that the removal was based on retaliation for the past filing of grievances is
insufficient to state a claim for retaliation.

“(Deliberate indifference to serious medical needs of prisoners constitutes the unnecessary
and wanton infliction of pain . . . proscribed by the Eighth Amendment.” Estelle v. Gamble, 429
U.S. 97, 104 (1976) (internal marks omitted). Such indifference may be “manifested by prison
doctors in their response to the prisoner’s needs or by prison guards in intentionally denying or
delaying access to medical care or intentionally interfering with the treatment once prescribed.”
Id. Medical records showing sick calls, examinations, diagnoses, and medications may rebut an
inmate’s allegations of deliberate indifference. Banuelos v. McFarland, 41 F.3d 232, 235 (Sth Cir.
1995). A delay which does not aggravate or exacerbate the medical condition does not constitute
a constitutional violation. Martin v. Gentile, 849 F.2d 863, 871 (4th Cir. 1988). A delay in medical
care to a prisoner can constitute an Eighth Amendment violation only if there has been deliberate
indifference, which results in substantial harm. Mendoza v. Lynaugh, 989 F.2d 191, 195 (Sth Cir.
1993).

Deliberate indifference “is an extremely high standard to meet.” Hernandez v. Tex. Dep't
of Protective & Regulatory Servs., 380 F.3d 872, 882 (5th Cir. 2004) (“We begin by emphasizing
that our court has interpreted the test of deliberate indifference as a significantly high burden for
plaintiffs to overcome.’’). A prison official acts with deliberate indifference “only if (A) he knows

that inmates face a substantial risk of serious bodily harm and (B) he disregards that risk by failing

to take reasonable measures to abate it.” Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006)

 
(citing Farmer y. Brennan, 511 U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176-77 (Sth
Cir. 1994)). Unsuccessful medical treatment, acts of negligence or medical malpractice do not
constitute deliberate indifference, nor does a prisoner’s disagreement with his medical treatment,
absent exceptional circumstances. Hall v. Thomas, 190 F.3d 693 (Sth Cir. 1999); Stewart v.
Murphy, 174 F.3d 530, 537 (5th Cir.1999); Banuelos, 41 F.3d at 235; Varnado v. Lynaugh, 920
F.2d 320, 321 (Sth Cir. 1991).

“The decision whether to provide additional treatment ‘is a classic example of a matter for
medical judgment.’” Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (Sth Cir. 2001)
(quoting Estelle, 429 U.S. 97, 107 (1976)). A showing of deliberate indifference requires the
prisoner to submit evidence that prison officials “refused to treat him, ignored his complaints,
intentionally treated him incorrectly, or engaged in any similar conduct that would clearly evince
a wanton disregard for any serious medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (Sth
Cir. 1985). The Fifth Circuit has defined a “serious medical need” as “one for which treatment has
been recommended or for which the need is so apparent that even a layman would recognize that
care is required.” Gobert, 463 F.3d at 345 n.12 (emphasis added).

Plaintiff presents no allegation of deliberate indifference, but, at best, an allegation of
medical malpractice or negligence. However, section 1983 is not a general tort statute, and mere
negligence does not meet the standard for liability under section 1983. Daniels v. Williams, 474
U.S. 327, 331-34 (1986). Plaintiff claims that his medical restrictions were removed by doctors,
but he acknowledges that his removal occurred as a result of medical appointments. Further,
Plaintiff's requests for certain lotions or medications were not ignored; rather, he was seen by
medical personnel and was provided with alternate care. Although Plaintiff disagrees with the

physician’s opinions and orders, it is clear from the attached medical records and grievance
responses that Plaintiff receives regular medical care at his unit of incarceration.
CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by Plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED without prejudice for failure to state a claim.

Accordingly, the Court concludes that plaintiff has failed to show that he is entitled to a
preliminary injunction or a temporary restraining order. Accordingly, Plaintiff's March 12, 2019
motion for preliminary injunction is DENIED.

SO ORDERED.

February 0, 2020. Me

MATTHEW J.KACBMARYK 7”
UNIVED STATES DISTRICT JUDGE
